DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejection under 35 U.S.C. §102

Applicant’s arguments, see page 15, line 4 through page 16, line 10, filed October 4, 2022, with respect to the rejection of claims 8-10 under 35 U.S.C. §102(a)(1) as being anticipated by Shu et al. (U.S. Patent Application Publication No. US 2022/0005175 A1) have been fully considered and are persuasive. The rejection of claims 8-10 under 35 U.S.C. §102(a)(1) as being anticipated by Shu et al. (U.S. Patent Application Publication No. US 2022/0005175 A1) has been withdrawn.

Applicant’s arguments, see page 17, line 1 through line 28, filed October 4, 2022, with respect to the rejection of claims 11-14, 16-20, 22-24, 29-31 and 36 under 35 U.S.C. §102(a)(1) as being anticipated by Sapiro et al. (U.S. Patent Application Publication No. US 2017/0064204 A1) have been fully considered and are persuasive. The rejection of claims 11-14, 16-20, 22-24, 29-31 and 36 under 35 U.S.C. §102(a)(1) as being anticipated by Sapiro et al. (U.S. Patent Application Publication No. US 2017/0064204 A1) has been withdrawn.


New Grounds of Rejection 
Applicant’s arguments with respect to claim 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. §102(a)(1) as being anticipated by Stewart (U.S. Patent Application Publication No. US 2019/0385288 A1) (hereafter referred to as “Stewart”).  
With regard to claim 8, Stewart describes obtaining an image of a scene using at least one sensor of an electronic device (see Figure 1, element 102, and refer for example to paragraph [0060]); generating multiple intermediate sharpened images using the obtained image (see Figures 3 and 4, and refer for example to paragraphs [0083], [0086], [0087] and [0091], which discuss that the image is partitioned into a plurality of images at each frequency level of an image pyramid structure, and which have a lower resolution than the original image {which correspond to applicant’s multiple intermediate image}, these images at the plurality of frequency levels are processed using noise filtering {the noise corresponding to applicant’s sharpening of the images); and combining portions of the multiple intermediate sharpened images and the obtained image to generate a sharpened image of the scene (see Figures 5 and 6, refer for example to paragraphs [0099], [0100] and [0107], which discuss the blending of the lower resolution noise filtered images and the original luma data to generate the highest resolution blended enhanced output image).



Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claims 1-7 and 11-36 are allowed.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Thursday from 5:30am to 3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
October 17, 2022